                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

SHERMAN LEE RIDLEY,              )
                                 )
            Plaintiff,           )
                                 )
      v.                         )                         CV 320-015
                                 )
DOCTOR CHARLES and DOCTOR TIM, )
Phobe Medical Center             )
                                 )
            Defendants.          )
                             _________

                                           ORDER
                                           _________

       Plaintiff filed this case in the Dublin Division of the Southern District of Georgia

even though the named defendants are located in Sumter County, Georgia, and the events in

Plaintiff’s complaint allegedly occurred in Sumter County. (See doc. no. 1.) Because

Sumter County is in the Middle District of Georgia, the proper venue is the Albany Division

of the Middle District of Georgia. 28 U.S.C. § 1391(b).

       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Albany Division.                     28 U.S.C.

§ 1406(a). The Court also DIRECTS the Clerk to forward the file to that District. Plaintiff

should be aware that all future filings in this case, including the response to the February 21,

2020 Notice of Filing Deficiency from the Clerk of Court, should be made with the Clerk,
U.S. District Court, 201 W Broad Ave, Albany, Georgia 31701.

      SO ORDERED this 24th day of February, 2020, at Augusta, Georgia.




                                           2
